Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered January 11, 2006, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff was allegedly injured when she fell after catching *496her heel in a cracked or broken portion of the threshold to the vestibule of defendants’ building. A triable issue of facts exists regarding whether the alleged defective condition is actionable (see Trincere v County of Suffolk, 90 NY2d 976 [1997]). Questions of fact were also raised, from the photographs and defendants’ superintendent’s deposition testimony, as to whether defendants had constructive notice of the defect (see Taylor v New York City Tr. Auth., 48 NY2d 903 [1979]; see also Batton v Elghanayan, 43 NY2d 898 [1978]). Concur—Buckley, EJ., Tom, Saxe, Sullivan and McGuire, JJ.